DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 01/22/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Status of Claims
Applicant's amendment of claim 1 and 10, and addition of claim 24 in “Claims” filed on 01/22/2021 with the “Request for Continued Examination (RCE)” filed on 01/22/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-8, 10-14, and 21-24 pending for prosecution.
Reason for Allowances
Claims 1-8, 10-14, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a bottom capacitor plate directly on a top surface and a sidewall of each of the one or more bottom plate contacts, wherein a sidewall of the bottom capacitor plate is in direct contact with an entirety of a sidewall of one bottom plate contact of the one or more bottom plate contacts” with “wherein the one bottom plate contact of the one or more bottom plate contacts has a top surface in direct contract with the bottom capacitor plate and a bottom surface in direct contact with the substrate, the one bottom plate contact having an entirety of another sidewall in direct contact with dielectric material, the another sidewall and the sidewall of the one bottom plate contact being opposite one another”, as recited in Claim 1, in combination with the remaining limitations of the claims				
Claims 2-8 and 21-24, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 10: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a bottom capacitor plate formed directly on a top surface and a sidewall of each of the one or more bottom plate contacts, wherein a sidewall of the bottom capacitor plate is in direct contact with an entirety of a sidewall of one bottom plate contact of the one or more bottom plate contacts; a capacitor dielectric layer formed directly on a surface of the bottom capacitor plate” with “wherein the one bottom plate contact of the one or more bottom plate contacts has a top surface in direct contract with the bottom capacitor plate and a bottom surface in direct contact with the substrate, the one bottom plate contact having an entirely of another sidewall in direct contact with dielectric material, the another sidewall and the sidewall of the one bottom plate contact being opposite one another”, as recited in Claim 10, in combination with the remaining process steps and sequences of the claim.
Claims 11-14, are allowed as those inherit the allowable subject matter from claim 10.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Tu (US 20120091519 A1, of record; hereinafter Tu) “METHOD AND APPARATUS FOR IMPROVING CAPACITOR CAPACITANCE AND COMPATIBILITY”.	
Hijioka et al. (US 20110284991 A1, of record; hereinafter Hijioka) “SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING SEMICONDUCTOR DEVICE”.	
Kunishima et al. (US 20150357335 A1; hereinafter Kunishima) “SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING THE SAME”.	
Prior Art Tu teaches a semiconductor device includes a semiconductor substrate, an isolation structure disposed in the semiconductor substrate, a conductive layer disposed over the isolation structure, a capacitor disposed over the isolation structure, the capacitor including a top electrode, a bottom electrode, and a dielectric disposed between the top electrode and the bottom electrode, and a first contact electrically coupling the conductive layer and the bottom electrode, the bottom electrode substantially engaging the first contact on at least two faces ([Abstract]), wherein (Fig. 10; [0015+]) a MIM capacitor in the region includes a bottom electrode, a top electrode, and an insulator. The bottom electrode, top electrode, and insulator are composed of the same materials as the bottom electrode, top electrode, and insulator, respectively. The capacitor extends downwardly through the ILD layers and etch stop layer. The capacitor wraps around the contact in the region such that the bottom electrode engages the contact on at least two faces, where the bottom electrode engages not only a top face of the contact, but also a substantial portion of the side faces of contact, and a contact extends through ILD layer and engages the top electrode of the capacitor. But, Prior Art Tu does not expressly teach “forming a bottom capacitor plate directly on a top surface and a sidewall of each of the one or more bottom plate contacts, wherein a sidewall of the bottom capacitor plate is in direct contact with an entirety of a sidewall of one bottom plate contact of the one or more bottom plate contacts” with “wherein the one bottom plate contact of the one or more bottom plate contacts has a top surface in direct contract with the bottom capacitor plate and a bottom surface in direct contact with the substrate, the one bottom plate contact having an entirety of another sidewall in direct contact with dielectric material, the another sidewall and the sidewall of the one bottom plate contact being opposite one another” (claim 1); or “a bottom capacitor plate formed directly on a top surface and a sidewall of each of the one or more bottom plate contacts, wherein a sidewall of the bottom capacitor plate is in direct contact with an entirety of a sidewall of one bottom plate contact of the one or more bottom plate contacts; a capacitor dielectric layer formed directly on a surface of the bottom capacitor plate” with “wherein the one bottom plate contact of the one or more bottom plate contacts has a top surface in direct contract with the bottom capacitor plate and a bottom surface in direct contact with the substrate, the one bottom plate contact having an entirely of another sidewall in direct contact with dielectric material, the another sidewall and the sidewall of the one bottom plate contact being opposite one another” (claim 10).
Prior Art Hijioka teaches a semiconductor device and a method of manufacturing a semiconductor device ([0003]), wherein (Fig. 13; [0074+]) a capacitor element (is formed over a contact plug, where the capacitor element comprises of a lower electrode, a capacitor insulating film over the lower electrode, and a top embedded electrode, where an offset region is formed where the capacitor insulating film is parallel to the substrate and above the contact plug, where a top interconnect is on the top portion of the embedded electrode in the offset region and does not overlay or cover the lower electrode. But, Prior Art Hijioka does not expressly teach “forming a bottom capacitor plate directly on a top surface and a sidewall of each of the one or more bottom plate contacts, wherein a sidewall of the bottom capacitor plate is in direct contact with an entirety of a sidewall of one bottom plate contact of the one or more bottom plate contacts” with “wherein the one bottom plate contact of the one or more bottom plate contacts has a top surface in direct contract with the bottom capacitor plate and a bottom surface in direct contact with the substrate, the one bottom plate contact having an entirety of another sidewall in direct contact with dielectric material, the another sidewall and the sidewall of the one bottom plate contact being opposite one another” (claim 1); or “a bottom capacitor plate formed directly on a top surface and a sidewall of each of the one or more bottom plate contacts, wherein a sidewall of the bottom capacitor plate is in direct contact with an entirety of a sidewall of one bottom plate contact of the one or more bottom plate contacts; a capacitor dielectric layer formed directly on a surface of the bottom capacitor plate” with “wherein the one bottom plate contact of the one or more bottom plate contacts has a top surface in direct contract with the bottom capacitor plate and a bottom surface in direct contact with the substrate, the one bottom plate contact having an entirely of another sidewall in direct contact with dielectric material, the another sidewall and the sidewall of the one bottom plate contact being opposite one another” (claim 10).
Prior Art Kunishima teaches a capacitor with the lower electrode of the capacitor has a bottom part along the bottom of the first recess. The lower electrode further includes a sidewall part having an upper end that projects along a side face of the second recess from the opening of the second recess up to a position between the opening of the second recess and a top of the upper interlayer dielectric film (the upper one of the double interlayer dielectric films) ([Abstract]), wherein (Fig. 1+; [0031+]) the capacitor has a lower electrode, a capacitive dielectric film, an upper electrode, and a conductive film. The lower electrode has a bottom part and a sidewall part. The bottom part is provided along the bottom part of the recess. The bottom part is coupled to the contact. The sidewall part has an upper end projecting from the opening of the recess along the side face of the recess. The upper end extends up to a point between the opening of the recess and the top of the interlayer dielectric film. But, Prior Art Kunishima does not expressly teach “forming a bottom capacitor plate directly on a top surface and a sidewall of each of the one or more bottom plate contacts, wherein a sidewall of the bottom capacitor plate is in direct contact with an entirety of a sidewall of one bottom plate contact of the one or more bottom plate contacts” with “wherein the one bottom plate contact of the one or more bottom plate contacts has a top surface in direct contract with the bottom capacitor plate and a bottom surface in direct contact with the substrate, the one bottom plate contact having an entirety of another sidewall in direct contact with dielectric material, the another sidewall and the sidewall of the one bottom plate contact being opposite one another” (claim 1); or “a bottom capacitor plate formed directly on a top surface and a sidewall of each of the one or more bottom plate contacts, wherein a sidewall of the bottom capacitor plate is in direct contact with an entirety of a sidewall of one bottom plate contact of the one or more bottom plate contacts; a capacitor dielectric layer formed directly on a surface of the bottom capacitor plate” with “wherein the one bottom plate contact of the one or more bottom plate contacts has a top surface in direct contract with the bottom capacitor plate and a bottom surface in direct contact with the substrate, the one bottom plate contact having an entirely of another sidewall in direct contact with dielectric material, the another sidewall and the sidewall of the one bottom plate contact being opposite one another” (claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898